In an action to declare that the City of Yonkers was without power to release or modify restrictive covenants contained in a 1952 deed, and to declare that a resolution adopted on June 10, 1958 by the city’s Common Council authorizing such release or modification was void, the plaintiffs appeal from a judgment of the Supreme Court, Westchester County, dated October 27, 1959, dismissing the complaint upon the merits, entered on a decision holding (a) that plaintiffs are without power to maintain this action because the covenant was one exclusively for the benefit of the grantor, and (b) that the resolution of June 10, 1958 may not be challenged by plaintiffs and, in any event, was adopted merely to implement a valid change of zone. Judgment affirmed, with costs. No opinion. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Brennan, JJ., concur.